

EXHIBIT 10.73


 
Please quote our reference when replying
Our Ref : JTC(L) 3729/199




 
27 October 2007
 

 

 
TRIO-TECH INTERNATIONAL PTE LTD
1008 TOA PAYOH NORTH
#03-09
SINGAPORE(318996)
   
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434
              contact centre hotline  1 900 568 7000  (Attention : MS JANICE TAY
)           main line       (65) 6560 0056             facsimile      (65) 6565
5301  Dear Sirs            website  www.jtc.gov.sg

 
 
OFFER OF TENANCY FOR FLATTED FACTORY SPACE AT UNIT #04-11 /12 BLK 1004 TOA PAYOH
NORTH TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318995




 
1.
Thank you for your letter of acceptance dated 20 September 2007, payment of
$2,476.95 and your Banker's Guarantee for the amount of $2,122.38. We enclose
the original stamped letter of acceptance for your retention. Kindly address all
future correspondence concerning  rental and other charges directly to:

 
    JTC Corporation
    The JTC Summit
    8 Jurong Town Hall Road
    Singapore 609434
    Attn: Billing & Collection Section
Customer Services Group
Tel: 1800-5687000                                                    Fax:
68855907


 
2.
Please submit the required plans as tabulated below for the approval and
endorsement in accordance with our offer of tenancy dated 20 September 2007 .


 
 

--------------------------------------------------------------------------------

 

 


Plans/ documents to be submitted by your company
Department
Contact person/ Telephone no for enquiry/clarificati on
Remarks
Type of plans
-     Factory layout
-Air-conditioning system
-     Internal partitioning
-     Others
Plan Endorsement Unit (PEU) JTC
Corporation The JTC Summit Level 1
8 Jurong Town Hall Road Singapore 609434
Mr Foo See Keong Tel 6883 3073
Engage registered consultants for the preparation and submission of plans for
endorsement and approval
Type of plans
-     Fire protection system
-     Sprinkler system
Fire Safety & Shelter Department
HQ Singapore Civil Defence Force 91 Ubi Avenue 4 Singapore 408827
Cpt Han Fook Kuang
Tel 6848 1467
Refer to SCDF website for plan submission requirements
- Electrical plans
Facilities
Management
Section, Operation
Support
Department
Address:
Blk 25 Kallang
Avenue
#05-02 Kallang
Basin Industrial
Estate Singapore
339416
Mr Koh Kea Hwa Tel 6885 4235
Engage registered electrical consultants for the preparation and submission of
plans for endorsement and approval
-     Power Supply Card
-     PUB Agreement
Flatted Factory & Business Park Department
The JTCSummit 8 Jurong Town Hall Raod Singapore 609434 (Relavent JTC's contacts
are given in para 4 below)
**
Submit your electrical and/or water accounts for our records




 
 

--------------------------------------------------------------------------------

 

 
3.   We would appreciate it if you could inform us of your latest corresponding
address, telephone and facsimile numbers.





 
 
4.   If you encounter any problems during your tenancy, please contact me or Mr
ONG EDDY KOK YONG (Senior Officer, Lease Management Department) at Tel No.
68833721.





 
Yours faithfully
 
/s/ SU TING CHENG
SU TING CHENG
INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT INDUSTRIAL PARKS DEVELOPMENT GROUP
JTC CORPORATION
DID
:
68833419

FAX
:
68855899

Email
:
suting@jtc.gov.sg







 
 

--------------------------------------------------------------------------------

 



 






 
20 September, 2007
 
Industrial Development (High-Rise) Department
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434
 
 
Attention: Ms Cheng Su Ting




Dear Ms Cheng


acceptance of offer of tenancy for the premises at unit #04-11/12 blk 1004 toa
payoh north toa payoh north industrial estate singapore 318995
 
1.  
We refer to your letter of Offer and the eStatement letter both dated 20
September 2007 for the Tenancy and hereby confirm our acceptance of all the
covenants, terms and conditions of the Offer and eStatement letter.

 
2.  
We are currently on GIRO, thus we enclose herewith a cheque for the amount of
$2476.95 and a Banker's/Insurance Guarantee for the amount of $2122.38 (1
month's rental and service charge) as security deposit as confirmation of our
acceptance.

 
3.  
We are fully aware that the Tenancy is subject to necessary approvals and
clearances from the relevant governmental and statutory authorities (including
but no limited to Pollution Control Department of the National Environment
Agency and the Public Utilities Board). We shall be responsible to obtain and
comply with such approvals and clearances.

 

 

     /s/ Mrs. Lee Soon Siew Kuan
Name of Authorised signatory
:
Mrs. Lee Soon Siew Kuan

Designation
:
Vice President - Logistics



For and on behalf of:

 
TRIO-TECH INTERNATIONAL PTE LTD


 
In the presence of:


                          /s/ Miss Janice Tay
Name of witness                       :        Miss Janice Tay
NRICNo.                                    :         SS131639B










 
